Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered November 14, 1985, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
*879Ordered that the judgment is affirmed.
Two eyewitnesses testified that they saw the defendant shoot the victim in the back. Spent shell casings, ejected from the defendant’s gun, were recovered 10 to 15 feet from where the victim fell, and the defendant himself admitted shooting the victim. In view of this overwhelming evidence of guilt, the error, if any, in the prosecutor’s summation must be considered harmless error (see, People v Crimmins, 36 NY 230, 242). Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.